COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 JONATHAN GUIJOSA,                                                No. 08-19-00014-CR
                                                 §
                          APPELLANT,                                 Appeal from the
                                                 §
 V.                                                                371st District Court
                                                 §
 THE STATE OF TEXAS,                                            of Tarrant County, Texas
                                                 §
                            APPELLEE.                               (TC# 1516287D)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 7TH DAY OF FEBRUARY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.